          Case 1:19-cv-00384-JD Document 64 Filed 04/15/21 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


James Covington

    v.                                    Civil No. 19-cv-384-JD
                                          Opinion No. 2021 DNH 073
Veronica Paris

                                  O R D E R

     James Covington, who is an inmate at the New Hampshire

State Prison for Men and is proceeding pro se, brought a claim

that he was sexually assaulted by Veronica Paris, a nurse at the

prison, and that the assault violated his Eighth Amendment

rights.     Paris is also proceeding pro se.        Previously, the court

instructed the parties on the summary judgment procedure.                Doc.

no. 56.     Covington moved for summary judgment, and the motion

was denied because it lacked appropriate support.            Doc. no. 62.

The court again provided the requirements for summary judgment.

    Covington now moves for summary judgment a second time.

Once again, he did not follow the requirements of Local Rule

56.1, although a copy of that rule was provided with the court’s

order issued on January 7, 2021, along with a copy of Federal

Rule of Civil Procedure 56.        He did not include a factual

statement supported by citations to record evidence in his

motion and instead refers to his allegations.            He also ignored

the legal standard necessary to prove his claim that was

provided in the January 7 order.         Paris did not file a response.
       Case 1:19-cv-00384-JD Document 64 Filed 04/15/21 Page 2 of 6




                          Standard of Review

    Summary judgment is appropriate when if “the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”          Fed. R.

Civ. P. 56(a).   As the party moving for summary judgment in this

case, the plaintiff bears the burden of showing that summary

judgment is appropriate.     Joy v. Rushmore Loan Mgmt. Servs.,

2017 WL 6994890, at *1 (D. Me. Sept. 1, 2017).         When the

nonmoving party fails to respond to a motion for summary

judgment, the court nevertheless determines whether the moving

party has met the summary judgment standard.        Murray v. Walmart

Stores Inc., 2019 WL 6689900, at *5 (D. Me. Dec. 6, 2019).



                               Discussion

    Covington alleges an Eighth Amendment sexual assault claim

against Paris.   In support, he provides a copy of a notification

to him from Todd Phelps, Investigator for the New Hampshire

Department of Corrections, that after an investigation of his

allegations it had been determined that the sexual relationship

with a prison staff occurred.      He argues that his sexual

relationship with Paris proves that she violated his Eighth

Amendment rights.    He is mistaken.




                                    2
         Case 1:19-cv-00384-JD Document 64 Filed 04/15/21 Page 3 of 6



    A.     Proof of Claim

    “After incarceration, only the unnecessary and wanton

infliction of pain constitutes cruel and unusual punishment

forbidden by the Eighth Amendment.”         Whitley v. Albers, 475 U.S.

312, 319 (1986).     To prove an Eighth Amendment violation, an

inmate must satisfy a two-step standard.          Hudson v. McMillan,

503 U.S. 1, 4 (1992).       The subjective component requires proof

that the prison staff person acted with a sufficiently culpable

state of mind, and the objective component requires proof that

the challenged conduct was sufficiently objectively harmful to

cause a constitutional violation.         Id. at 8.

    As was previously explained, sexual activity between an

inmate and a prison staff member may cause an Eighth Amendment

violation but only in certain circumstances.          See January 7

Order, doc. no. 56, at *4; Freitas v. Ault, 109 F.3d 1335, 1338

(8th Cir. 1997); Ojo v. Hillsborough County Dept. of Corrs.,

2014 DNH 102, 2014 WL 1803309, at *5 (D.N.H. May 7, 2014).

Sexual assault of an inmate by a prison guard violates the

Eighth Amendment.      See Brown v. Flowers, 974 F.3d 1178, 1185-86

(10th Cir. 2020); Bearchild v. Cobban, 947 F.3d 1130, 1144 (9th

Cir. 2020).    To rise to the level of assault, however, the

sexual activity must be forced, not consensual.           Rafferty v.

Trumbull County, 915 F.3d 1087, 1096 (6th Cir. 2019); Graham v.

Sheriff of Logan County, 741 F.3d 1118, 1123-24 (10th Cir.

                                      3
         Case 1:19-cv-00384-JD Document 64 Filed 04/15/21 Page 4 of 6



2013).    Some courts presume that an inmate cannot consent to

sexual activity with a guard, based on the authority a guard has

over every aspect of an inmate’s life.         See Lucente v. County of

Suffolk, 980 F.3d 284, 305 (2d Cir. 2020); Rafferty, 915 F.3d

1087 at 1096; Wood v. Beauclair, 692 F.3d 1041, 1047 (9th Cir.

2012); Cash v. County of Erie, 654 F.3d 324, 337 (2d Cir. 2011).

In non-consensual circumstances, sexual assault occurs when “a

prison staff member, acting under color of law and without

legitimate penological justification, touche[s] the prisoner in

a sexual manner or otherwise engage[s] in sexual conduct for the

staff member’s own sexual gratification, or for the purpose of

humiliating, degrading, or demeaning the prisoner.”            Bearchild,

947 F.3d at 1145.

    Covington argues that his sexual relationship with Paris

violated his Eighth Amendment rights simply because he is an

inmate and she was a prison staff member.          Covington has not

shown, however, that Paris sexually assaulted him.            Importantly,

Covington provides no evidence that Paris had any authority over

him or that their more than five-year relationship, as he

alleges it, was coerced.

    Paris was a nurse at the prison.          Covington had contact

with her when he cleaned at night and she covered the Medical

Services Center, in the same area.         Paris was not a guard.

Covington was not her patient.        Apparently, during the more than

                                      4
         Case 1:19-cv-00384-JD Document 64 Filed 04/15/21 Page 5 of 6



five years that the relationship continued, Covington never

reported assault or abuse or otherwise made any effort to stop

the relationship or avoid Paris until July of 2018.            The record

includes no allegations, much less proof, that Paris coerced

Covington into a sexual relationship.         Based on the meager

record available, it appears that the relationship between Paris

and Covington was entirely consensual.

    Therefore, Covington has not provided evidence that he was

sexually assaulted to support his Eighth Amendment claim.               For

that reason, his motion for summary judgment is denied.



    B.     Status of Case

    Covington has had two opportunities to present evidence and

argument for summary judgment in his favor but has not provided

sufficient evidence to prove his claim.          Discovery has been

fully developed in this case.        In appropriate circumstances and

after notice and an opportunity to respond, the court may enter

summary judgment, sua sponte, for a nonmovant.           Fed. R. Civ. P.

56(f)(1); Chung v. StudentCity.com, Inc., 854 F.3d 97, 103 (1st

Cir. 2017); Block Is. Fishing, Inc. v. Rogers, 844 F.3d 358, 364

(1st Cir. 2016); Wells Real Estate Inv. Tr. II, Inc. v.

Chardon/Hato Rey P’ship, S.E., 615 F.3d 45, 52 (1st Cir. 2010);

Sanchez v. Triple-S Mgmt., Corp., 492 F.3d 1, 7 (1st Cir. 2007);




                                      5
         Case 1:19-cv-00384-JD Document 64 Filed 04/15/21 Page 6 of 6



Berkovitz v. Home Box Office, Inc., 89 F.3d 24, 29 (1st Cir.

1996).

      Covington is put on notice that summary judgment may be

entered in favor of Paris.       In response, Covington shall file a

memorandum to show cause why summary judgment should not be

entered, as is provided below.



                                 Conclusion

      For the foregoing reasons, the plaintiff’s motion for

summary judgment (document no. 63) is denied.

      Within thirty days of the date of this order, Covington

shall file a memorandum to show cause why summary judgment

should not be entered in favor of Paris.          If the show cause

memorandum is insufficient or if no response is filed within the

time allowed, the court will enter summary judgment in favor of

Paris and close the case.

      SO ORDERED.



                                    ______________________________
                                    Joseph A. DiClerico, Jr.
                                    United States District Judge
April 15, 2021

cc:   James Covington, pro se.
      Veronica Paris, pro se.




                                      6
